Citation Nr: 1042548	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for diabetes mellitus, type 
II.

5.  Entitlement to nonservice-connected pension benefits with 
special monthly pension.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from June 1956 to June 1960.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in January 2008, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in March 2009.  


FINDINGS OF FACT

1.  Bilateral knee disability was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is it otherwise related to such service or to any injury during 
service. 

2.  Cervical spine disability was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is it otherwise related to such service or to any injury during 
service. 

3.  Lumbar spine disability was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is it otherwise related to such service or to any injury during 
service. 

4.  Diabetes mellitus, type II, was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is it otherwise related to such service or to any injury during 
service. 

5.  The Veteran has verified active military service from June 
22, 1956, to June 23,  1960.

6.  The Veteran did not serve in the active military, naval, or 
air service during a period of war.

CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  Cervical spine disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

3.  Lumbar spine disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  Diabetes mellitus, type II, was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

5.  The criteria for entitlement to VA nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 
1521(j) (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203, 3.314 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that Congress, in enacting the 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 
132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 
2000) (statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not serve 
on active duty during a period of war); Smith (Claudus) v. Gober, 
14 Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), aff'd, 
28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive with 
regard to the pension issue, the VCAA is not applicable.  

The Board additionally observes, however, that the Veteran has 
been informed of the relevant law and regulations by means of a 
VCAA letter in August 2007.  Further, the August 2007 VCAA letter 
also informed the Veteran of the information and evidence 
necessary to warrant entitlement to the remaining service 
connection issues on appeal.  The appellant was also advised of 
the types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in August 
2007, which was prior to the January 2008 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim.  Further, the August 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records and private treatment records.  Although copies 
of service treatment records have been associated with the claims 
file, there appears to be some indication that perhaps the 
records are not complete.  The National Personnel Records Center 
(NPRC) in August 2007 indicated that the original service 
treatment records were fire-related, but photocopies of all 
available service treatment records were provided.  Subsequently, 
the RO requested any inpatient clinical records from Parks Air 
Force Base in July 1956, which is the where the Veteran claimed 
he was treated for injuries to the knees, cervical spine and 
lumbar spine.  Nevertheless, in November 2008, the NPRC indicated 
that a search was conducted, but no records were located.  In 
December 2008, the RO sent a letter to the Veteran outlining its 
attempts to obtain any record and requesting any records in the 
Veteran's possession.  Regardless, based on review of the service 
treatment records, which include an entrance examination, dental 
records, clinical records and discharge examination, it appears 
that the Veteran's service treatment records are complete and any 
further attempts to obtain additional records would be futile.  

The Board also observes the Veteran also submitted an 
authorization for release of records for his massage therapist.  
However, massage therapists are not considered medical 
practitioners and, in turn, do not maintain clinical treatment 
records.  Thus, there is no need to request any records as such 
records do not exist.  Further, a May 2007 statement has been 
submitted from the massage therapist verifying that she had been 
giving massage treatments to the Veteran for the past three 
years.  Accordingly, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

As discussed in more detail below, a VA examination with nexus 
opinion is not required in order to make a final adjudication.  
McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards set forth in McLendon are not met in 
this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with regard 
to the disabilities on appeal, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R.  § 3.159(c)(4).  As discussed in detail later 
in this decision, the Board does not find the Veteran's 
statements regarding the claimed incident or injury to be 
credible.  Absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of the 
disabilities on appeal in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disabilities until many years after service, any current opinion 
provided at this point would be no more than speculative.  See 38 
C.F.R. § 3.102 (2007) (a finding of service connection may not be 
based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of the claimed disabilities.  Because the evidence does 
not establish that the Veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection, it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, 
absent such evidence, the Board finds it unnecessary to require 
the veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent evidence of 
the manifestation of the disabilities on appeal in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal. 

II.  Service Connection Issues

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis and diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Bilateral Knee, Cervical Spine and Lumbar Spine Disabilities

The Veteran is seeking service connection for bilateral knee, 
cervical spine and lumbar spine disabilities.  The Veteran 
asserts that he injured his knee, cervical spine and lumbar spine 
from falling out of the top bunk numerous times during his basic 
training in service.  As the Veteran claims that these 
disabilities all manifested from the same incidents in service, 
the Board has addressed them under the same analysis.  

Service treatment records are silent with respect to any injuries 
to or problems with the Veteran's knees, cervical spine or lumbar 
spine.  Importantly, in an April 1960 service examination prior 
to discharge, the Veteran's lower extremities and spine were 
clinically evaluated as normal.  In his contemporaneous report of 
medical history, although unclear, it appears that the Veteran 
indicated a history of swollen or painful joints, but no specific 
joints were identified.  Significantly, he expressly denied a 
"trick" or locked knee and was silent with respect to any 
spinal problems.  Under the physician's notes, several disorders 
were listed, but none pertaining to any of the issues now on 
appeal.  The Veteran denied any other significant medical or 
surgical history.  

The Veteran filed a claim for service connection for the first 
time with respect to these disabilities in May 2007.  In his 
claim, he indicated that his arthritis began in 2005 and his neck 
and back pain began in 1985.  

In support of his claim, the Veteran submitted a May 2007 
statement from his massage therapist.  The statement indicated 
that the massage therapist had been treating him for his neck and 
back pain with massage treatment at the Veteran's home for at 
least three years.  

The Veteran also submitted a May 2007 statement from his treating 
physician at Kaiser Permanente, which provided that the Veteran 
had been receiving medical care for osteoarthritis and lumbar 
strain for which he was seen one time in September 2006 status 
post an August 2006 motor vehicle accident.  

In an August 2007 statement, the Veteran stated that during basic 
training and he fell off the top bunk several nights while 
sleeping.  The first time, he indicated that he requested to be 
moved to a bottom bunk with no success until the last night when 
an airman witnessed him falling and reported the incident.  The 
Veteran stated that he went to see the doctor the following 
morning for injuries to his back, knee and neck.  He stated that 
he was taken off marching detail for approximately five days and 
assigned to latrine duty.  He concluded that these injuries 
affected him later on in life and that he was seeing a massage 
therapist and doctor.  

Private treatment records from Kaiser Permanente from 2006 and 
2007 have also been associated with the claims file.  The records 
showed that in September 2006, the Veteran presented claiming low 
back pain status post motor vehicle accident in August 2006 when 
he was rear-ended.  The assessment was lumbar strain.  
Subsequently, in March 2007, the Veteran presented with 
bothersome left knee for one month.  An x-ray was done and the 
assessment was moderate to severe degenerative joint disease 
(knees).  

In his notice of disagreement, the Veteran reiterated that he 
injured his knees, neck and back when he fell out of the bunk bed 
during basic training and continued to have problems.  

Initially, the Board acknowledges the Veteran's contentions that 
his current disabilities are related to injuries sustained when 
he fell off the upper bunk bed in service.  However, medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is 
competent to say that he experienced knee, cervical spine and 
lumbar spine symptoms while in service.  Further, he is also 
competent to report a continuity of symptoms since service.  
However, any current assertions by the Veteran are inconsistent 
with the other evidence of record which showed no pertinent 
complaints during service or for approximately 46 years after 
service.  Importantly, there are numerous inconsistencies in the 
Veteran's statements.  Initially, the Veteran's service treatment 
records and discharge examination are silent with respect to any 
injuries to the knees, cervical spine and lumbar spine.  It is 
reasonable to assume that if the Veteran had suffered injuries in 
service during basic training that continued to bother him, he 
would have reported it in subsequent treatment records and at the 
time of his discharge.  His examination and medical history 
explicitly indicated that the Veteran denied any other 
significant medical or surgical history with the exception of 
those listed.  Further, in his May 2007 claim, he indicated that 
his arthritis began in February 2005 and his neck and back pain 
in January 1985, which was many years after service.  The dates 
given are inconsistent with his subsequent statements of 
symptomatology since service.  His current statements are also 
inconsistent with the statements made when he sought treatment in 
2006 when he indicated that he had back pain after an August 2006 
motor vehicle accident and in 2007, when he stated that he had 
experienced left knee pain for about a month. If his symptoms had 
been ongoing for over 40 years, it would be reasonable to assume 
that the Veteran would have reported as much when seeking 
treatment.  These inconsistencies diminish the Veteran's 
credibility.  

Moreover, it is reasonable to expect that the Veteran would have 
reported ongoing a problems with his knees, cervical spine and 
lumbar spine since service if he was in fact experiencing them.  
The first evidence of any problems with respect to the knees are 
2007 private treatment records.  Further, the first evidence of 
back and neck problems is approximately in 2004, which is the 
time frame given by  Veteran's massage therapist indicating when 
he started receiving massage treatment.  His failure in this 
regard to report ongoing symptoms over a 40 year period further 
diminishes his credibility.  Given these inconsistencies, the 
Board must find that the that Veteran is not a reliable 
historian, and, in turn, cannot be deemed credible with respect 
to the occurrence of any incident in service or a continuity of 
symptoms since such claimed incident or injury.  Accordingly, the 
Board finds that the Veteran is not credible to the extent that 
he reports an incident during service and a continuity of 
symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)."  

Therefore, based on the evidence of record, the Board must find 
that service connection for bilateral knee disability, cervical 
spine disability and lumbar spine disability is not warranted.  
There is no evidence of an injury in service.  Further, there is 
no evidence of arthritis within one year of service so the 
service incurrence of arthritis may not be presumed.  
Significantly, there is no competent medical evidence linking any 
current disability to any injury in service.  Further, it was 
approximately 46 years before the first post service medical 
evidence so there is no supporting medical evidence of a 
continuity of pertinent symptomatology.  A lengthy period without 
evidence of treatment may also be viewed as evidence weighing 
against the Veteran's claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral knee, cervical spine and lumbar 
spine disabilities.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Diabetes Mellitus, Type II

The Veteran is also seeking service connection for diabetes 
mellitus, type II.  In his claim for service connection, he 
indicated that this disability began in 1982.  The service 
treatment records and April 1960 discharge examination are silent 
with respect to any findings of diabetes mellitus, type II.  

The only post service medical evidence pertaining to this issue 
is the May 2007 physician statement and treatment records from 
Kaiser Permanente.  The physician statement and treatment records 
both indicated that the Veteran was being treated for impaired 
glucose tolerance.  Significantly, a May 2007 treatment record 
indicated that the Veteran had a pre-diabetic diagnosis.  These 
records do not show a diagnosis of diabetes mellitus, type II.  

Initially, the evidence does not show nor does the Veteran claim 
that he ever served in the Republic of Vietnam.  Thus, the 
presumptive regulations pertaining to herbicide exposure under 
38 C.F.R. §§ 3.307 and 3.309 are not applicable.   

It is unclear whether the Veteran has a current diagnosis of 
diabetes mellitus, type II, as the evidence of record only give a 
diagnosis of pre-diabetic.  Nevertheless, the Board will address 
the Veteran's claim as if he has a current disability.  In the 
instant case, the Veteran has not demonstrated any knowledge or 
expertise in general medicine.  A layperson is not categorically 
unable to render a competent diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing 
varicose veins due to the unique and readily identifiable and 
observable features of varicose veins).  All conditions, however, 
are not amenable to lay diagnosis.  Of importance is the 
complexity of the question at issue.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
layperson is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions, such as a type of 
cancer).  Here the question of whether the Veteran has diabetes 
mellitus and its causative factors is a question too complex to 
be addressed by other than expert evidence given that lab work is 
necessary as well as assessing the Veteran's medical history.  
Accordingly, the Veteran is not competent to diagnose diabetes 
mellitus or link it to service.  While the Veteran's contentions 
have been carefully considered, these contentions are outweighed 
by the medical evidence of record.  Moreover, the Veteran has not 
provided any lay evidence with respect to incidents in service or 
continuing symptomatology over the years.  

Therefore, based on the evidence of record, the Board must find 
that service connection for diabetes mellitus, type II, is not 
warranted.  There is no evidence of diabetes mellitus in service.  
Further, there is no evidence of diabetes mellitus within one 
year of service so the service incurrence of it may not be 
presumed.  Significantly, there is no competent medical evidence 
linking any current disability to service.  Further, it was 
approximately 46 years before the first post service medical 
evidence so there is no supporting medical evidence of a 
continuity of pertinent symptomatology.  Again, a lengthy period 
without evidence of treatment may also be viewed as evidence 
weighing against the Veteran's claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000).  The Board notes that it 
does not even appear that the Veteran is claiming onset of 
diabetes during or within a year of service; he merely claims it 
is service-related.  In this respect, he is not competent to 
offer an opinion as to medical causation.

For the reasons stated above, the Board finds the preponderance 
of the evidence is against the Veteran's claim for diabetes 
mellitus, type II.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

III.  Nonservice-connected Pension with Special Monthly Pension

The Veteran is also seeking nonservice-connected pension with 
special monthly pension.  He contends, in essence, that he has 
difficulty obtaining and maintaining gainful employment as a 
result of his disabilities.  In pertinent part, eligibility for 
pension may be established by a veteran having active service of 
either (1) 90 days or more during a period of war; (2) a period 
of 90 consecutive days or more when such period began or ended 
during a period of war; (3) or an aggregate of 90 days or more in 
two or more separate periods of service during more than one war; 
or (4) served in active military service and was discharged or 
released from such wartime service by reason of disability 
adjudged service-connected, or at time of discharge had a 
service-connected disability, shown by official service records, 
which in medical judgment would have justified a discharge for 
disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 5, 
1917), World War I (April 6, 1917 to November 11, 1918), World 
War II (December 7, 1941 to December 31, 1946), the Korean 
conflict (June 27, 1950 to January 31, 1955), the Vietnam era 
(February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
cases), and the Persian Gulf War (from August 2, 1990 and ending 
on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 
C.F.R. § 3.2.

The claims file includes a certified copy of the Veteran's DD 
214, which showed active duty from June 22, 1956 to June 23, 
1960.  Further, in response to a Request for Information, in 
August 2007, the National Personnel Records Center (NPRC) 
verified that the Veteran had active duty from June 22, 1956 to 
June 23, 1960.

Official service department records are binding on VA for purpose 
of establishing service in the U.S. Armed Forces.  See 38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
service record clearly shows that the Veteran does not have 
active military service during a period of war.  Thus, in this 
case, the Veteran's service does not meet the threshold criteria 
for basic eligibility for nonservice- connected pension benefits.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal entitlement, 
and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because the Veteran's service does not 
meet the criteria described, he does not meet the basic 
eligibility requirements for nonservice-connected pension, and 
the claim must be denied based upon a lack of entitlement under 
the law.  38 U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. §§ 3.2, 
3.3(a)(3), 3.203; Mason, 16 Vet.App. at 132.


ORDER

Entitlement to service connection for bilateral knee disability, 
for cervical spine disability, for lumbar spine disability and 
for diabetes mellitus, type II, is not warranted.  Further, 
entitlement to nonservice-connected pension benefits with special 
monthly pension is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


